Title: To George Washington from Major General Nathanael Greene, 21 April 1779
From: Greene, Nathanael
To: Washington, George



Sir
Trenton [N.J.] April 21st 1779

I have this moment receivd a Letter from Col. Mitchel, informing me of the Minister of France haveing postpond his visit to Camp. On my arrival at Philadelphia I shall wait upon the Minister; and will indeavor to learn the precise time he sets out; and give your Excellency the earliest information.
By several Letters I have receivd on the Road I find the preparations for the Indian expedition will be defeated; unless we can get a better supply of cash. Horses is not to be had without the money in hand; and we cannot get a supply to execute the orders given. It is impossible for us to make Brick without Straw. Neither will it be in our power to put the Army in motion at the Time your Excellency has fixt unless we are better supported with the needful. However nothing shall be wanting on my part. The business and preparations are in great forwardness and nothing will be wanting depending upon us; but Horses and not these if cash can be had equal to our wants; but without it nothing is to be done.
I intend to lay the matter before a committee of Congress and advertize them of the consequences. On the one hand your Excellency is pressing to have your Orders executed faithfully and punctually; and on the other the means necessary for the purpose, are delayd and with held. I conceive my situation to be very disagreeable. I am held responsible without the power to perform. I am with great respect & regard Your Excellency Most Obedient humble Serv.
Nath. Greene Q.M.G.
